DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-05-00265-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§ 

IN RE: CUNNINGHAM LINDSEY                  §     ORIGINAL PROCEEDING
CLAIMS MANAGEMENT, INC.
§





MEMORANDUM OPINION
PER CURIAM
            Relator has filed a motion to dismiss this original proceeding.  In its motion, Relator
represents that all other parties to the proceeding have been given notice of the filing of this motion
and that the motion is unopposed.  Because Relator has met the requirements of Texas Rule of
Appellate Procedure 42.1(a)(1), the motion is granted, and the original proceeding is dismissed.
Opinion delivered September 14, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(PUBLISH)